DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LESLIE VINALES,
                              Appellant,

                                     v.

                              WAYFAIR, LLC,
                                Appellee.

                              No. 4D21-2656

                              [April 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE21-005858.

  Jason Tenenbaum of Tenenbaum Law Group, PLLC, Coral Gables, for
appellant.

  Aaron Reed and Samuel Menaged of Littler Mendelson, P.C., Miami, for
appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.